                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

BRIAN M. SNOW,                                 )
                                               )
            Plaintiff,                         )
                                               )
    v.                                         )           CASE NO. 2:17-cv-149-RAH
                                               )
LT. HINES, et al.,                             )
                                               )
            Defendants.                        )

                                          ORDER

         On February 19, 2020, the Magistrate Judge filed a Recommendation that the

Motion for Summary Judgment filed on behalf of Defendants Warden John E. Crow and

Captain Ronzella Howard be GRANTED and the claims asserted against these defendants

be dismissed. (Doc. 37.) In addition, the Magistrate Judge determined the Plaintiff has

demonstrated a genuine dispute of material fact sufficient to preclude entry of summary

judgment on his excessive force and failure-to-protect claims against Lieutenant Derrick

Hines and Officer Cedric Weathers in their individual capacities, although the Defendants

are entitled to summary judgment on the Plaintiff’s claims lodged against them in their

official capacities.

         On March 3, 2020, Defendants Hines and Weather filed an Objection in Part to the

Recommendation of the Magistrate Judge. (Doc. 38.)            After careful review and

consideration of the Objection, and upon independent review of the Recommendation of

the Magistrate Judge and file in this case, it is

         ORDERED as follows:
1. The Recommendation of the Magistrate Judge (Doc. 38) be and is hereby

   ADOPTED.

2. The Objection (Doc. 38) be and is hereby OVERRULED.

3. The Motion for Summary Judgment as to the Plaintiff’s claims seeking monetary

   damages from them in their official capacities be GRANTED and these claims

   be DISMISSED with prejudice because the Defendants are entitled to absolute

   immunity from such damages.

4. The Motion for Summary Judgment on behalf of Defendants Weathers and

   Hines as to the excessive force and failure-to-protect claims brought against

   them in their individual capacities be DENIED.

5. The Motion for Summary Judgment on behalf of Defendants Crow and Howard

   in their individual and official capacities be GRANTED and these defendants be

   DISMISSED as parties to this action.

6. This case is REFERRED to the Magistrate Judge for an evidentiary hearing on

   the Plaintiff’s surviving excessive force and failure-to-protect claims against

   Defendants Weathers and Hines for monetary damages in their individual

   capacities.

DONE, this 12th day of March, 2020.


                                  /s/ R. Austin Huffaker, Jr.
                           R. AUSTIN HUFFAKER, JR.
                           UNITED STATES DISTRICT JUDGE
